Citation Nr: 1636105	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  10-33 176	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder to include post-traumatic stress disorder (PTSD). 

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to PTSD. 

3. Entitlement to service connection for chronic obstructive pulmonary disease (COPD) 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from May 1970 to August 1971.

This case was previously before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  The case was remanded for additional development in March 2014.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The March 2014 remand directed that the Veteran be afforded VA examinations to address the claims on appeal.  Such examinations were scheduled for June 2014, but the Veteran failed to attend the examinations.  However, the Veteran's representative in an August 2016 brief to the Board indicated the Veteran will now attend VA examinations in connection with his claims.  He also asserted that the appellant feels such examinations are essential to his claims, and referenced in this regard 38 C.F.R. § 3.326(a) (2015), which provides that when medical evidence accompanying a claim for compensation is not adequate for rating purposes, a VA examination will be authorized.  

Under the circumstances, the Board will remand the case to provide the Veteran with one more opportunity to attend VA examinations.  The Board strongly advises the Veteran to report for the rescheduled VA examinations, as the duty to assist the Veteran is not unlimited.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the Veteran for a VA examination to address the claim for service connection for acquired psychiatric disorder to include PTSD.  Any indicated studies, tests, or evaluations deemed necessary by the examiner should be performed.  The electronic record, to include a copy of this remand, must be available to the examiner for review in connection with his evaluation.  The examiner should indicate that the electronic record was reviewed.

After reviewing the entire record, and examining the Veteran, the examiner should identify all current psychiatric disorders, to include whether the Veteran has a diagnosis of depression or PTSD. 

Then, the VA examiner is requested to provide an opinion, with supporting rationale, as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran currently suffers from an acquired psychiatric disability, to include PTSD or depression, that had its clinical onset during service or otherwise is due to an event or incident of the Veteran's period of active service.

The examiner is asked specifically to review the evidence that he was hospitalized for psychiatric evaluation during service, as well as the post-service records, particularly those that contain a diagnosis of PTSD due to military sexual trauma.

2.  In the event that service connection for PTSD is granted, the AOJ should complete any necessary development concerning the claim of secondary service connection for erectile dysfunction as due to PTSD.

3.  The AOJ should schedule the Veteran for a VA examination to ascertain the current nature and likely etiology of the claimed respiratory disorder to include COPD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The electronic record, to include a copy of this remand, must be available to the examiner for review in connection with his evaluation.  The examiner should indicate that the electronic record was reviewed.

The examiner is requested to review all pertinent records associated with the claims file and to provide a medical opinion, with supporting rationale, as to the following:

Is it at least as likely as not, that any current respiratory disability, to include COPD, had its clinical onset during service or otherwise is due to an event or incident of his period of active service?

The examiner should discuss the Veteran's service history as well as his post-service evidence, to include the November 2007 Lorain County Community Hospital record addressing a COPD exacerbation.

A complete rationale must be provided for the opinion rendered.

4.  After completion of the above, the AOJ should readjudicate the claims on appeal.  To the extent that any of these claims is denied, the AOJ should furnish the Veteran and his representative with an appropriate supplemental statement of the case.  After they are afforded an opportunity to respond, the case should be returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




